UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7042


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS REYES, a/k/a Edwardo Ocasio, a/k/a Edwardo Gomez, a/k/a
Pedro Reyes-Lopez, a/k/a Pedro Carlos Manuel Reyes-Lopez,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Senior
District Judge. (2:00-cr-00109-1)


Submitted:   November 17, 2016            Decided:   November 22, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Reyes, Appellant Pro Se. John J. Frail, Steven Loew, Monica
Kaminski Schwartz, Assistant United States Attorneys, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlos Reyes appeals the district court’s order denying his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2)

(2012).   We have reviewed the record and conclude that Reyes is

not eligible for a sentence reduction because Amendment 750 to the

Sentencing Guidelines does not lower his Guidelines range. *                   See

§ 3582(c)(2); U.S. Sentencing Guidelines Manual § 1B1.10, p.s.

(2012),   USSG   App.     C    Amend.     750   (effective    Nov.    1,    2011).

Accordingly, we affirm the district court’s order.                   We dispense

with oral argument because the facts and legal conclusions are

adequately    presented       in   the   materials   before   this    court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




     * To the extent Reyes’ motion challenged the drug amount
attributed to him at sentencing, such claim is not properly raised
in a § 3582 motion. United States v. Stewart, 595 F.3d 197, 201
(4th Cir. 2010) (noting that § 3582 proceeding is “not considered
a full resentencing by the court”).

                                          2